Citation Nr: 0934137	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  07-09 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to an increased evaluation for service-
connected coronary artery disease (CAD) with a history of 
myocardial infarction and ventricular fibrillation, currently 
evaluated as 60 percent disabling.

2.	Entitlement to individual unemployability (TDIU) due to a 
service-connected disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq. 


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1972 to June 
1972 and from August 1974 to April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In September 2007, the Board denied the 
Veteran's claim.  The Veteran subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
The attorney for the appellant and the Secretary of Veterans 
Affairs filed a Joint Motion for Remand in October 2008.  By 
Order of the Court in October 2008, the September 2007 Board 
decision was vacated and the claim was returned to the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

As set forth in the Joint Motion for Remand, the September 
2006 VA examiner did not review the claims file prior to 
examining the Veteran and assessing the severity of the 
Veteran's heart condition.  

Fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does 
not adequately reveal the current state of that disability, 
the fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination).

As such, the record as it stands is currently inadequate for 
the purpose of rendering a fully informed decision as to the 
Veteran's claim for an increased rating for his service-
connected heart disability.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

In regard to the TDIU claim, the Board notes that the issue 
is inextricably intertwined with the outcome of the 
aforementioned claim being remanded.  Thus, this issue must 
also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (stating that two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).  Further, the Board finds that a current assessment 
of the Veteran's ability to be gainfully employed is 
necessary to decide the Veteran's claim.  As the CAD is the 
sole basis for the TDIU claim, the Board will also request 
that the VA examiner provide an opinion on the Veteran's 
ability to maintain substantially gainful occupation.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.	Review the claims file and ensure that 
all notification and development action 
required by the VCAA is completed.  All 
appropriate notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, (2008), and Vazquez-Flores v. 
Peake, 22. Vet. App. 37 (2008), must be 
fully met. See Vazquez-Flores v. Shinseki, 
No. 08-7150 (Fed. Cir. Sep. 4, 2009)

2.	Then, the RO should afford the Veteran 
a new VA examination to determine the 
nature and extent of the Veteran's 
service-connected heart disability, 
including CAD.  All indicated evaluations, 
studies, and tests deemed necessary should 
be accomplished and all findings reported 
in detail.  The claims file should be made 
available for review by the examiner in 
conjunction with the examination.  The 
examiner should be requested to state that 
the claims file was reviewed.

The examiner should also provide an 
opinion as to whether the service-
connected heart disability renders the 
Veteran unemployable.  The examiner should 
state whether the Veteran is able to 
secure and follow a substantially gainful 
occupation and whether the service-
connected disability renders him 
unemployable.  

3.	The RO should then readjudicate the 
issues on appeal.  If the determinations 
remain unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



